DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 1 – 30 in the reply filed on 7/26/2022 is acknowledged.
Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 26 including the embedded Quaker valve and the microfluidic chip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 26, the recited term “Quaker valve” is not supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9 – 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the four normal bases" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the term double-helical DNA-like polymers is unclear. The term “like” renders the scope of the claim unclear. The metes and bounds of the DNA-like polymers is unclear and is considered indefinite.
Claim 9 recites the limitation "said microchannel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said microfluidic chip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the term “Tier 1 result” is unclear. It is unclear as to what result or value constitutes a “Tier 1 result.”
Regarding claim 30, the terms “Tier 1 result”  and “Tier 2 result” are unclear. It is unclear as to what result or value constitutes a “Tier 1 result” or “Tier 2 Result.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 8 – 12, 18 – 25 and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2018/0080060 A1; “Gifford”) in view of Astier et al. (US 2016/0320389 A1; “Astier”) and McGuinness et al. (US 2017/0108455 A1; “McGuinness”).
Regarding claim 1, Gifford teaches throughout the publication a microfluidic device structure (figures 1, 6, 10A and 10B) capable of separating and sorting a mixture of different sized particles, such as colloids (paragraphs [0027] – [0035]), the microfluidic device structure comprising:
a micro/nanofluidic chip (nanoDLD chip 100; figure 1; paragraph [0032]) adapted to separate colloids based upon size and shape (paragraphs [0027] – [0034]);
an interface for loading a fluid sample (inlet 105A; paragraph [0032]; or injection port 605; paragraph [0046]);
a nano-deterministic lateral displacement (DLD) array positioned within the microfluidic chip (nano-deterministic lateral displacement (DLD) array 120; paragraphs [0032] - [0044]);
at least one detector embedded in the chip and/or interfaced to the chip (e.g., detector 615 (paragraph [0045]); or flow sensor 610; paragraph [0044]);
a housing (encasing 1005; paragraph [0044]); 
a driving mechanism for moving fluid through the chip (fluid driver 625; paragraph [0044]); and
a computer (paragraph [0044]) adapted to operate the chip, wherein the computer further implicitly comprises a power source, such as a battery, and a user interface, such as a keyboard and a monitor display, for operating and monitoring the operation of the microfluidic device; and
Gifford does not specifically teach a series of nano-deterministic lateral displacement (DLD) arrays positioned within the microfluidic chip.
Astier teaches a related apparatus comprising two nanopillar arrays in series for detecting virus-antibody complexes (deterministic lateral displacement pillar arrays; paragraphs [0071] and [0072]; figure 2; claim 12). The use of two nanopillar arrays increase the sorting, separation and detection efficiency of the antibody-virus complexes. Similarly, the use of two nanopillar arrays in the Gifford device would be expected to provide the same benefits in sorting, separating and detecting the colloid particles. The Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a series of nano-deterministic lateral displacement (DLD) arrays positioned within the microfluidic chip.
Gifford does not specifically teach a wireless transceiver for sending and receiving data.
However, diagnostic cartridges comprising wireless transceivers for sending and receiving data are well known in the art as evidenced by McGuinness (paragraph [0044]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a wireless transceiver with the disclosed Gifford device for sending and receiving data.
The recitation that the microfluidic reader device is adapted “to authenticate the integrity of a product having a physical code embedded therein” is considered to be a statement of intended use, and is not given patentable weight to the apparatus claim. The disclosed microfluidic device is considered to be capable of performing the intended use, since the prior art teaches all of the positively recited structure of the claimed device.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Regarding claims 2 and 3, Gifford teaches that the disclosed microfluidic device comprising various connecting ancillary microfluidic channels and reservoirs is fabricated using silicon or polydimethylsiloxane (PDMS) (paragraph [0037]). For claim 3, the disclosed microfluidic device structure is considered capable of providing mixing, pumping, sorting and controlling a biochemical environment.
Regarding claim 4, this claim is considered to be a statement of intended use, and is not given patentable weight to the claimed device. This claim does not further limit or define the claimed microfluidic device itself. The recited physical code is merely a reagent that is used with the claimed device. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Regarding claim 5, the microfluidic device comprises a nano-deterministic lateral displacement (DLD) array positioned within the microfluidic chip (nano-deterministic lateral displacement (DLD) array 120; paragraphs [0032] - [0044]).
Regarding claim 8, Gifford teaches that the micro/nanofluidic chip (nanoDLD chip 100; figure 1; paragraph [0032]) is adapted to separate colloids based upon size and shape (paragraphs [0027] – [0034]). The further authentication step is considered to be a statement of intended use with regards to what step is conducted with the separated colloids.
Regarding claims 9 and 10, Gifford teaches wherein the micro/nanofluidic chip (nanoDLD chip 100; figure 1; paragraph [0032]) is adapted to separate colloids based upon size and shape (paragraphs [0027] – [0034]). Astier further teaches another nanopillar array in series (deterministic lateral displacement pillar arrays; paragraphs [0071] and [0072]; figure 2; claim 12). Gifford and Astier appear to teach the same array structure comprising an array of arranged pillars as claimed. The arranged pillars have an asymmetry that enables the separation of the colloid particles flowing laterally across the nanoDLD array according to size and shape when in a continuous flow mode. The disclosed device structure taught by Gifford and Astier is considered to be capable of being operated in the manner claimed.
Regarding claim 11, this claim is also considered to be a statement of intended use. The disclosed device structure is considered to be capable of being operated in the manner claimed.
Regarding claim 12, Gifford teaches the incorporation of optical and optoelectronic transducers for detection (paragraph [0045]). The disclosed device structure is considered to be capable of being operated in the manner claimed.

Regarding claim 18, Gifford teaches at least one detector embedded in the chip and/or interfaced to the chip (e.g., detector 615 (paragraph [0045]); or flow sensor 610; paragraph [0044]).
Regarding claim 19, Gifford teaches the incorporation of optical and optoelectronic transducers for detection (paragraph [0045]).
Regarding claim 20, this claim is also considered to be a statement of intended use.
Regarding claim 21, Gifford teaches the incorporation of electric transducers for detection (paragraph [0045]) in an array of channels (outlets 140 and 145; figure 1; paragraph [0034]) downstream of the nano-DLD array (120). The recitation as to how the signals are processed is considered to be a statement of intended use. The disclosed device structure is considered to be capable of being operated in the manner claimed.
Regarding claim 22, Gifford teaches the incorporation of optical and optoelectronic transducers for detection (paragraph [0045]). The recitation that DNA mapping of a code mixture is employed is considered to be a statement of intended use.
Regarding claim 23, this claim is also considered to be a statement of intended use.
Regarding claim 24, Gifford teaches the incorporation of optical and optoelectronic transducers for detection (paragraph [0045]). The recited different fluorescently tagged colloids are considered reagents that are used with the microfluidic device. The disclosed device structure is considered to be capable of being operated in the manner claimed.
Regarding claim 25, this claim is considered to be a statement of intended use. The recited different fluorescently tagged markers are considered reagents that are used with the microfluidic device.
Regarding claim 27, this claim is considered to be a statement of intended use. The recited diverse colloids are considered a reagent that is used with the microfluidic device.
Regarding claims 28 and 29, Gifford teaches the incorporation of an electrophoretic setup (paragraph [0044]). The disclosed device structure is considered to be capable of being operated in the manner claimed.
Regarding claim 30, this claim is considered to be a statement of intended use. The disclosed device structure is considered to be capable of being operated in the manner claimed.
Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gifford et al. (US 2018/0080060 A1; “Gifford”), Astier et al. (US 2016/0320389 A1; “Astier”) and McGuinness et al. (US 2017/0108455 A1; “McGuinness”), and further in view of Goel (CA 2906728 A1; “Goel”).
Regarding claim 26, for claim interpretation purposes, the recited “Quaker valve” is interpreted to be an embedded valve in a microfluidic chip.
Gifford does not specifically teach an embedded valve (Quaker valve) with the disclosed microfluidic chip to manage fluid flow within microchannels of the chip. Gifford does teach various microchannels leading from the nano-DLD array (120) (figures 1 and 10B) from the outlets (140 and 145) (figures 1 and 10B). Gifford teaches that there can be more outlets or channels leading from the nano-DLD array (120) for particle sorting (paragraph [0034]).
Goel teaches embedded valves in microfluidic chips for achieving higher levels of automation and fluid flow control within the chip (paragraph [00264). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an embedded valve (Quaker valve) with the disclosed microfluidic chip to manage fluid flow within microchannels of the chip.
Allowable Subject Matter
Claims 6, 7 and 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7 and 13 – 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the cited prior art neither teaches nor fairly suggests the microfluidic device of claim 5, wherein said (DNA) nucleic acid mapping array comprise a family of double-helical DNA polymers, wherein one of the four normal bases is replaced with a cationic, anionic or neutral analog.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796